        Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ATHENS DIVISION

FARRELL DEMITA JOHNSON,                    *

       Plaintiff,                          *

vs.                                        *
                                                      CASE NO. 3:20-CV-64 (CDL)
DEPUTY CAROL GIBSON, et al.,               *

       Defendants.                         *


                                     O R D E R

       Farrell Demita Johnson alleges that, while he was driving

his truck in a lawful manner on a public highway, Madison County

deputy sheriff Carol Gibson pulled him over and briefly detained

him for no legitimate reason.                  Gibson issued no citation to

Johnson and detained him only long enough to run a check on his

license.      Believing his rights were violated, Johnson decided to

make a federal case out of it and filed this action.                   He alleges

that    the    stop     violated     the     Fourth   Amendment   to   the   U.S.

Constitution.         He sues Gibson in her individual capacity for

stopping him without any reasonable suspicion that he was in

violation of the law.          He also asserts claims against Gibson’s

supervisors for their alleged role in the stop.                    Making sure

that anyone who was tangentially related to the stop is held to

account,      Johnson     includes     the     Madison   County   Sheriff,    the

Madison County Sheriff’s Office, and the Madison County Board of
         Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 2 of 11



Commissioners as Defendants in his lawsuit.                       Defendants filed a

motion to dismiss all the claims against them.                          For the reasons

set forth below, the Court denies the motion to dismiss (ECF No.

3) as to the claim against Gibson in her individual capacity but

grants the motion as to the claims against all other Defendants.

                             MOTION TO DISMISS STANDARD

        “To   survive    a    motion    to     dismiss”       under   Federal    Rule   of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”                      Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).            The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative

level.”       Twombly, 550 U.S. at 555.               In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                             Id. at 556.

But “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof    of    those    facts    is    improbable.’”            Watts   v.    Fla.   Int’l

Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).

                                FACTUAL ALLEGATIONS

        Johnson alleges the following facts in his Complaint.                           The

Court    must    accept      these     facts     as    true    for    purposes   of     the



                                             2
       Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 3 of 11



pending motion.         On a sunny morning in May 2020, Farrell Demita

Johnson was driving his 1996 Ford pickup truck west on Highway

72 in Madison County.            His truck’s lights were off.                   Madison

County deputy sheriff Carol Gibson was driving her patrol car

east on Highway 72.        When she saw Johnson, she turned around and

initiated a traffic stop.              Gibson told Johnson that she stopped

him because of a blown taillight, and she asked Johnson for his

driver’s license.        Johnson gave Gibson his driver’s license and

explained that Gibson could not have seen whether his taillight

was out or not because his lights were off.                    Gibson went to her

patrol vehicle with Johnson’s driver’s license, so Johnson could

not leave the scene.           Gibson returned Johnson’s driver’s license

and said he should fix the taillight.                       She did not issue a

citation.

      When    Johnson    reached       his   destination,      he    confirmed     that

both taillights were operational.                  He called the Madison County

Sheriff’s     office     and    told    a    field       sergeant    what   happened.

Johnson again explained that his truck’s lights do not come on

automatically and that the lights were off when Gibson pulled

him   over,   so   it    was    impossible         for   Gibson     to   tell   that   a

taillight was out.         And, Johnson explained that his taillights

were both in working condition.                  The field sergeant said that he

would review Gibson’s body camera footage and contact Johnson if

he found a violation.           The field sergeant did not call Johnson,


                                             3
         Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 4 of 11



so   Johnson      filed    a     citizen       grievance         against       Gibson.       The

grievance was assigned to Major Jeffrey Vaughn.                                 When Johnson

contacted      Vaughn      about      the    grievance,          Vaughn        said   that    he

watched the video and that Gibson was professional and not rude.

Johnson explained that his grievance was not that Gibson was

rude but that the “traffic stop was illegal.”                            Compl. Attach. 1,

Facts of Case 2, ECF No. 1-2.                   Vaughn said that he told Gibson

“how   to    do     traffic     stops    like      that     in    the    future       and    case

closed.”      Id.

                                        DISCUSSION

       Johnson,      who    is     proceeding        pro    se,     brings        his    claims

pursuant to 42 U.S.C. § 1983 against Gibson, the field sergeant

(identified         as   John    or     Jane       Doe),    Vaughn,        Madison       County

Sheriff’s Department training supervisor Lieutenant Jason Luke,

Madison      County      Sheriff      Michael        Moore,        the     Madison       County

Sheriff’s Office, and the Madison County Board of Commissioners.

The Court addresses each claim in turn.

I.     Claim Against Deputy Gibson

       Johnson claims that Gibson violated his rights under the

Fourth      Amendment.          Gibson      argues     that       she     is    entitled      to

qualified immunity, which protects governmental officials acting

in   their    discretionary         authority        from    liability          under    § 1983

unless the plaintiff establishes that the officials violated his

clearly established rights.                 Jackson v. Sauls, 206 F.3d 1156,



                                               4
        Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 5 of 11



1164 (11th Cir. 2000) (citing Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)).          Here, there is no dispute that Gibson was

acting in her discretionary authority when she stopped Johnson.

Thus, Johnson must establish that the stop violated his clearly

established Fourth Amendment rights.

       It has long been clearly established that an officer may

not    make   an    investigatory      traffic      stop      unless       she     has   a

“reasonable,        articulable      suspicion”         to    justify      the      stop.

Illinois v. Wardlow, 528 U.S. 119, 123–24 (2000).                          The officer

must   have   a    “reasonable,      articulable        suspicion    that        criminal

activity is afoot.”         Id.     And when the officer asserts qualified

immunity,     the     issue   is     whether      the     officer      had       arguable

reasonable        suspicion   to      support      the       investigatory          stop.

Jackson, 206 F.3d at 1166.            Gibson argues that the Court should

only   consider      the   reason    she   gave    for       the   stop:     one    blown

taillight.1        If the Court ignored Jackson’s factual allegations



1 In support of this argument, Gibson cites Whren v. United States, 517
U.S. 806 (1996), where the Supreme Court emphasized that in
determining whether a traffic stop violates the Fourth Amendment, the
key question is whether a reasonable officer would have made the stop
for the reasons given; a decision to stop a vehicle is reasonable if
the officer has probable cause to believe that a traffic violation has
occurred, and the officer’s subjective motivations play no role in
this analysis. Significantly, there was no fact dispute in Whren that
the officer had probable cause to believe that the driver violated
several provisions of the applicable traffic code.         Id. at 810.
Gibson also argues that Johnson only alleges that she made a
reasonable factual mistake when she concluded that one of the
taillights was blown.    But he does not.     Johnson alleges that his
lights were both working but off and that that Gibson stopped him for
one blown taillight anyway.


                                           5
         Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 6 of 11



and considered only Gibson’s explanation of what happened, then

Gibson would be entitled to qualified immunity.                      But at this

stage in the litigation, the Court is required to take Johnson’s

allegations as true and draw all reasonable inferences in his

favor.      Iqbal,   556   U.S.   at 678.           In his     Complaint,    Johnson

alleges that his taillights were fully operational when Gibson

stopped him.       He also alleges that because his truck’s lights

were off and not illuminated, it would have been impossible for

Gibson to conclude that one of the taillights was blown.                       Under

this version of the facts, Gibson had no justifiable reason for

making the stop.        Every reasonable officer would have known that

stopping a motorist under these circumstances clearly violates

the Fourth Amendment.           Accordingly, Gibson is not entitled to

qualified immunity at this time.               See Jackson, 206 F.3d at 1166

(affirming     denial    of    summary    judgment        on   qualified    immunity

grounds because the plaintiffs’ version of the facts showed no

arguable     reasonable       suspicion       for   the    investigatory      stop).

Gibson’s motion to dismiss is therefore denied.

II.   Claims Against Supervisors

      In addition to his claims against Gibson, Johnson asserts

claims against the unidentified field sergeant and Vaughn, along

with claims against training supervisor Jason Luke and Madison

County Sheriff Michael Moore.             Supervisory officials like these

“are not liable under § 1983 for the unconstitutional acts of


                                          6
         Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 7 of 11



their    subordinates         on    the      basis     of    respondeat        superior    or

vicarious liability.”              Keith v. DeKalb Cty., 749 F.3d 1034, 1047

(11th Cir. 2014) (quoting Cottone v. Jenne, 326 F.3d 1352, 1360

(11th Cir. 2003), abrogated in part on other grounds by Pearson

v. Callahan, 555 U.S. 223, 236 (2009) (holding that district

courts       may   consider      either      prong     of    the     qualified    immunity

analysis first) and Randall v. Scott, 610 F.3d 701, 703 (11th

Cir.     2010)      (finding       no     heightened         pleading     requirement)).

“Instead, to hold a supervisor liable a plaintiff must show that

the      supervisor         either           directly        participated         in      the

unconstitutional          conduct       or    that    a     causal    connection       exists

between the supervisor’s actions and the alleged constitutional

violation.”        Id. at 1047-48.            Here, Johnson does not allege that

Vaughn,       Luke,   Moore,       or     the   unidentified          sergeant    directly

participated in Gibson’s traffic stop.                          He only alleges that

Vaughn       and    the    unidentified             sergeant       did   not    adequately

investigate his grievance, and                      he alleges       no facts regarding

Luke    or    Scott’s     acts     or   omissions.           Johnson     does    appear    to

suggest that these supervisory officials failed to train Gibson,

and he summarily contends that the Madison County Sheriff had a

“custom of making traffic stops by any means necessary.”                               Pl.’s

Resp. to Defs.’ Mot. to Dismiss 4, ECF No. 4.

        If a supervisor’s policy or custom results in “deliberate

indifference to constitutional rights or when facts support an


                                                7
         Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 8 of 11



inference that the supervisor directed the subordinates to act

unlawfully or knew that the subordinates would act unlawfully

and failed to stop them from doing so,” then the supervisor may

be held liable for his subordinate’s unconstitutional acts under

§ 1983.     Keith, 789 F.3d at 1048 (quoting Cottone, 326 F.3d at

1360).       Here,     Johnson      does      not       allege     that    any     of     the

supervisors directed Gibson to stop him without probable cause.

He also does not allege any facts to suggest that any of the

supervisors knew that Gibson would act unlawfully but failed to

stop her from doing so.             And, he does not allege any facts to

suggest that the Madison County Sheriff had a custom or policy

of making traffic stops             without probable             cause    or reasonable

suspicion.        Thus,   Johnson     did        not    allege    facts    to     establish

supervisor liability based on an unlawful policy or custom.

        The Court notes that in limited circumstances, a failure to

train    employees     may   also     give       rise    to   supervisory         liability

under § 1983.         Keith, 749 F.3d at 1052.                   A “supervisor can be

held liable for failing to train his or her employees                                   ‘only

where the failure to train amounts to deliberate indifference to

the     rights   of   persons       with     whom       the   [deputies]        come    into

contact.’”       Id. (quoting City of Canton v. Harris, 489 U.S. 378,

388   (1989)).        “Thus,    a    plaintiff          alleging    a     constitutional

violation premised on a failure to train must demonstrate that

the     supervisor     had   ‘actual       or      constructive          notice    that    a


                                             8
         Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 9 of 11



particular omission in their          training program     causes [his or

her] employees to violate citizens’ constitutional rights,’ and

that armed with that knowledge the supervisor chose to retain

that training program.”         Id. (quoting Connick v. Thompson, 563

U.S. 51, 61 (2011)).          Here, Johnson does not allege that there

was a pattern of similar constitutional violations by untrained

employees.     Therefore, the present Complaint does not adequately

allege a basis for supervisory liability based on a failure to

train.     Accordingly, Johnson’s claims against the unidentified

sergeant, Vaughn, Luke, and Moore are dismissed.2

III. Claims Against “Madison County Sheriff’s                    Office”   and
     “Madison County Board of Commissioners”

     In     addition     to    his   claims   against    Gibson     and    the

supervisors, Johnson attempts to assert claims against “Madison

County     Sheriff’s     Office”     and   “Madison     County     Board    of

Commissioners.”        The capacity to sue or be sued is determined

“by the law of the state where the court is located.”                 Fed. R.

Civ. P. 17(b).       Georgia “recognizes only three classes as legal



2 Defendants do not clearly address whether Johnson asserted official
capacity claims against Sheriff Moore. They do, however, assert that
Johnson cannot establish a “Monell claim” because he did not allege
that a policy or custom of the Sheriff caused a constitutional
violation.   Just as Johnson’s failure to allege that a policy or
custom of the Sheriff was a moving force behind any constitutional
violation forecloses his supervisory liability claims against Moore,
it also forecloses any official capacity claims against him.        In
addition, although Defendants did not clearly raise the issue, the
Sheriff in his official capacity is likely entitled to Eleventh
Amendment immunity as an arm of the State.     See Manders v. Lee, 338
F.3d 1304, 1308, 1328 (11th Cir. 2003) (en banc).


                                       9
         Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 10 of 11



entities, namely: (1) natural persons; (2) an artificial person

(a corporation); and (3) such quasi-artificial persons as the

law recognizes as being capable to sue.”                    Lawal v. Fowler, 196

F. App’x 765, 768 (11th Cir. 2006) (per curiam) (quoting Ga.

Insurers Insolvency Pool v. Elbert Cty., 368 S.E.2d 500, 502

(Ga. 1988)).        Sheriff’s departments “are not usually considered

legal entities subject to suit.”              Id. (quoting Dean v. Barber,

951 F.2d 1210, 1214 (11th Cir. 1992)).               Rather, the proper party

is the Sheriff, and the claims against the Sheriff have been

dismissed.       Accordingly, Johnson’s claim against the “Madison

County Sheriff’s Office” is dismissed.

        Johnson’s     claim   against   the    “Madison        County      Board    of

Commissioners” is likewise dismissed because although the board

is     the   governing    body     of   Madison       County,     the     board      of

commissioners is not a legal entity capable of being sued.                         And,

even    if   Johnson’s    claims    were     construed       as   claims     against

Madison      County    itself,    Johnson     did     not     make   any        factual

allegations against the County or the board of commissioners.

Instead, Johnson’s complaint focuses on acts of a deputy who was

employed by the Madison County Sheriff.               In Georgia, a county is

a “separate entity independent” of the county sheriff.                          Manders

v. Lee, 338 F.3d 1304, 1311 (11th Cir. 2003) (en banc).                            For

these     reasons,    Johnson’s    complaint        fails    to   state     a    claim




                                        10
      Case 3:20-cv-00064-CDL Document 8 Filed 12/16/20 Page 11 of 11



against Madison County, and the claim against the Madison County

Board of Commissioners is dismissed.

                               CONCLUSION

     As discussed above, the motion to dismiss (ECF No. 3) is

granted as to all claims except Johnson’s individual capacity

§ 1983 claim against Gibson.      That claim remains pending.

     IT IS SO ORDERED, this 16th day of December, 2020.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   11
